Fourth Court of Appeals
                               San Antonio, Texas
                                    February 22, 2019

                                  No. 04-17-00674-CV

                                Christopher Todd RUST,
                                       Appellant

                                            v.

                                   Aslynn Tanis RUST,
                                        Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 17-470
                        Honorable Bill R. Palmer, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2019.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court